IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-20,460-02


                       EX PARTE GARY ALVIN RICHARD, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 481571-A IN THE 262ND DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted by a jury of

aggravated robbery and sentenced to life imprisonment. The First Court of Appeals affirmed his

conviction. Richard v. State, No. 01-87-01004-CR (Tex. App.—Houston [1st Dist.] Oct. 20, 1988).

        Applicant contends that his conviction was obtained through the use of material, false

testimony given by a prosecution witness at trial. Relying on a laboratory analysis of Applicant’s

blood sample, the State concedes that the testimony was false and material to the conviction, and the

trial court recommends that relief be granted. See Ex parte Weinstein, 421 S.W.3d 656 (Tex. Crim.
                                                                                                 -2-

App. 2014). The State agrees that relief should be granted. The habeas record supports the trial

court’s recommendation and findings, which this Court adopts.

       Relief is granted. The judgment in Cause No. 481571 in the 262nd District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: July 1, 2015
Do not publish